DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment dated 11-22-2021 is acknowledged.
Claims included in the prosecution are 1 and 9-10.
		The following are the rejections.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CU 2012-0112 in combination with Panzner (US 2014/0056970) or in combination with Amenitsch et al of record, Meers (US 2006/0172003) individually or in combination, optionally in further view of Kim (US 2008/0138394)

	Panzner while disclosing cationic liposomes teaches that cationic lipids such as CTAB or DOTAP, DODAP can be used to prepare cationic liposomes (Abstract, claim 45).
	Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic molecules such as DNA. The unilamellar liposomes are mixed with the polyionic DNA (Abstract, Introduction, Materials and Methods and Figure 1). 
	Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar (Abstract, 0028-0033 and 0048-0049). 
Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic DNA. 
Kim (US 2008/0138394) teaches that by incubation of nucleic acids or growth factors such as EGF, PDGF and other factors to cationic liposomes results in their attachment. The cationic lipid taught is DOTAP (Abstract, 0027-0029 and examples).

	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that CU by itself or in combination with Panzner, Amenitsch, Meers and Kim fail to teach or suggest the formation of a hybrid lamellar structure having a particle size of 100 to nm that maintains a constant transmittance when the weight ratio range of EGF/DOTAP is 2 or less as claimed by applicant and the instant invention cannot easily be inferred from the cited prior art.
	Applicant pointing out to paragraph 0030 and Example 5 and Figures 7a and 7b of the specification and argues that when particle size is in the range of 100 to 200 nm, skin penetration can be remarkably excellent.
	This argument is not persuasive. First of all, what is argued is not reflected in those paragraphs (there are no paragraphs marked as 0030, 0074-0076 and a careful 
	Applicant argues that Amenitsch’s lipoplexes comprise the neutral lipid DOPE and the structure and form of lipoplexes, which are cationic lipid, DC-Chol.-DNA. According to applicant, DOPE which has PO4 and NH3 moiety is different from the present invention and unlike the cationic lipid bilayers containing specific cationic lipids such as DOTAB, DOTMA and DDAB of the present invention, the lipoplex of Amenitsch has a hybrid lipoplex structure where cluster-like aggregates coexist with other multilamellar lipoplexes using neutral lipids along with DNA instead of EGF.
	These arguments are not persuasive. First of all instant claim language does not exclude DOPE of Amenitsch. Secondly, Fig 1 of Amenitsch on page 15 of applicant’s response appear to indicate that cationic SUVs surround each other forming 
	The only argument regarding Kim is that it does not cure the deficiencies of CU, Amenitsch and Meer.
2.	Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bunuales et al (Nanomedicine, 2011) by itself or in combination with Amenitsch et al of record further in view of CU2012-0112 cited above, Meers (US 2006/0172003) individually or in combination, optionally in further combination with Kim (US 2008/0138394).
	Bunuales teaches cationic unilamellar liposomes to which epidermal growth factor (EGF) is electrostatically attached to its surface of the liposome. The cationic lipid taught by Bunuales is DOTAP (Abstract and Materials and methods. The electrostatic attachment occurs when the liposomes are mixed with polyionic EGF solution. The purpose of Bunuales is to deliver the liposomes to EGF receptor containing cells and therefore, contains in addition nucleic acids for transfection of cells with nucleic acid. through EGF. What is lacking in Bunuales is the explicit teaching that EGF is between two liposomes, to form a hybrid-type multi-lamellar liposomes as applicant calls the liposome. However, the instant examples indicate the formation of hybrid liposomes by simple mixing of empty unilamellar cationic liposomes just as in Bunuales, it would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success that similar liposomes as applicant is claiming would form.

	Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar (Abstract, 0028-0033 and 0048-0049). Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic DNA. 
	Kim (US 2008/0138394) teaches that by incubation of nucleic acids or growth factors such as EGF, PDGF and other factors to cationic liposomes results in their attachment (Abstract, 0027-0029 and examples).
	Although, CU and Meers do not specifically teach that the vesicles formed are hybrid-type vesicles it would have been obvious to one of ordinary skill in the art that the liposomes formed with attached EGF on the surface would be hybrid-type since polyionic EGF is able to associate itself on the surface of the unilamellar liposome that it would associate with the neighboring unilamellar liposome in the solution they are suspended just as also taught by Arnenitsch with liposomes and polyionic DNA. One of ordinary skill in the art would expect similar hybrid liposome formation as with nucleic acids taught by Amenitsch since Kim teaches		
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant submits that instant invention relates to a hybrid multi-lamellar nanostructure of an epidermal growth factor and a liposome which is limited to the cationic lipid that is defined as DOTAP and there are other features of the instant invention that include particle size and zeta potential of the empty unilamellar liposomes 
The examiner has already addressed applicant’s arguments regarding CU and Amenitsch et al, Panzner and Meers. Applicant argues that claimed structure of EGF and liposome is limited to cationic lipid DOTAP. However, Bunuales only teaches that EGF-liposome mixtures create electrostatic attachment and unilamellar structures and not multilamellar structures. This argument is not persuasive.  As pointed out before, it would have been obvious to one of ordinary skill in the art that if EGF can attach to cationic unilamellar liposomes electrostatically, it would have the ability to attach to surrounding unilamellar liposomes in similar fashion creating a multilamellar structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612